Citation Nr: 0508494	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-41 013	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to payment or reimbursement for medical 
expenses incurred at a private facility.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to the veteran's service-connected 
gynecological disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitlement to payment or reimbursement 
for the cost of private medical expenses received in 1997.  
The veteran subsequently appealed that decision.  During that 
stage of the appeal, the NAO issued a Statement of the Case 
(SOC) in September 2004.  The appellant filed a VA Form 9 in 
October 2004.

With respect to the issues involving entitlement to service 
connection for the a psychiatric disorder and a TDIU, the RO 
denied entitlement to the benefits in a July 2004 rating 
decision.  Following the issuance of that rating decision, 
the RO received correspondence from the veteran also in July 
2004 that may be construed as a notice of disagreement (NOD).  
The Untied States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the veteran has not been sent a statement of the case 
with respect to these issues, and the remand action below 
addresses this item.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran, in her VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in October 2004, stated that she 
wished to provide testimony via a videoconference hearing 
from the VA Regional Office located in St. Petersburg, 
Florida.  To date, it does not appear that she has been 
afforded the opportunity for such a hearing, nor has she 
withdrawn her request.  Consequently, and because the claims 
file needs to be made available for review by the veteran and 
her accredited representative at the RO, a remand is 
required.  38 C.F.R. § 19.9 (2004).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
Veterans Law Judge.  The RO should note 
that the veteran has specifically 
requested that the hearing be held in St. 
Petersburg, Florida.

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for a psychiatric 
disorder as secondary to a service-
connected disability and for the granting 
of a TDIU.  The veteran and her 
representative should be apprised of her 
right to submit a substantive appeal and 
to have her claims reviewed by the Board.  
The RO should allow the veteran and her 
accredited representative the requisite 
period of time for a response.

After the veteran and her accredited representative have been 
given an opportunity to appear at the hearing, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the veteran until she 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



